Case 3:20-cv-O0406-MHL-EWH Document 10 Filed 01/21/21 Page 1 of 2 PagelD# 32

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DOMINIQUE VAUGHAN,

Plaintiff,
v. Civil Action No. 3:20CV406
KEN STOLLE, et al.,

Defendants.

MEMORANDUM OPINION

Plaintiff. a federal inmate proceeding pro se and in forma pauperis, filed this 42 U.S.C.
§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege
that a person acting under color of state law deprived him or her of a constitutional right or of a
right conferred by a law of the United States. See Dowe v. Total Action Against Poverty in
Roanoke Valley, 145 F.3d 653. 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). Plaintiffs current
terse and conclusory allegations fail to provide each defendant with fair notice of the facts and
legal basis upon which his or her liability rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Accordingly, by Memorandum
Order entered on December 3, 2020, the Court directed Plaintiff to submit a particularized
complaint within thirty (30) days of the date of entry thereof. The Court warned Plaintiff that the
failure to submit the particularized complaint would result in the dismissal of the action.

More than thirty (30) days have elapsed since the entry of the December 3, 2020

Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond
Case 3:20-cv-O0406-MHL-EWH Document 10 Filed 01/21/21 Page 2 of 2 PagelD# 33

to December 3, 2020 Memorandum Order. Accordingly. the action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate order will accompany this Memorandum Opinion.

/s/
M. Hannah Lauck k i

United States District Judge

Date: oT ; 2\ 202 |

Richmond, Virginia

hm
